Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments. 
3. Claims 1-35, 37 have been cancelled.
4. No claim has been amended. 
5. Claims 36 and 38-56 are re-numbered as claims 1- 20  are pending. 
            Allowable Subject Matter
6. Claims 36, 44, 48, 53 and 55 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claims 36, 44, 48, 53 and 55 are allowed in view of the examiner’s amendment and for reasons argued by applicant in pages 7-10 of the Remarks, filed on January 25, 2021, and dependent claims 38-43, 45-47, 49-52, 54  and 56 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.  
Ben Ayed (US pat. No 9032498) prior art of record teaches decrypt the encrypted data item using the digital key to obtain a first decrypted data item, decrypt the first decrypted data item to obtain a second decrypted data item and.
The prior arts of record does not teach or suggest individually or in combination the limitation of amended independent claim 36 as similarly recited in independent claims 44, 48, 53 and 55:   receive from a first device a digital key; receive from a second device an encrypted data item; verify the second decrypted data item matches a reference data item, and responsive to the second decrypted data item matching the reference data item, grant access to at least one of the first device and the second device, wherein the at least one memory and the computer program code are configured to. with the at least one processing core, cause the apparatus to decrypt the encrypted data item using, at least in part, an exclusive-or, XOR, operation with the digital key and the encrypted data item.  
             None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 

          Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cambou, US pat.No 20190207758.
Long, US pat.No 20110099591.  
Gong, US pat.No 20150215116.
Kariman, US pat.No 20150229621.
Islam, US pat.No 9189627.
Campagna, US pat.No 9942211.  
Selmanovic, US pat.No 20150332573.
Orsini, US pat.No 20090097661.
ZHANG, US pat.No 20170055152. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 

Date: 3/16/2021  

/JOSNEL JEUDY/Primary Examiner, Art Unit 2438